DISSENTING OPINION
Rao, Judge:
I am inclined to the view that the instant record does not contain satisfactory evidence to support the allegations of this petition. It does not appear that petitioners were sufficiently alert to the obligation of entering their merchandise at its true and correct value to warrant the application of the remedial provisions of the remission statute.
There may not have been any circumstances known to petitioners at the time of entry calculated to put a reasonably prudent businessman on notice that the entered values were too low. It may even be supposed that at the time of entry petitioners had reasonable grounds for believing that the market in Cuba for hard sugar candy was stable and that the invoice prices of the instant importation, which were the same as the entered and appraised values of prior shipments, represented the true value of the merchandise at bar.
Were there nothing more in the record before us, I should agree with the majority that this petition should be granted. But that is not the case, as the evidence reveals facts surrounding the entry which I regard as sufficient to impose upon petitioners the burden of making further inquiry as to the correctness of the entered values.
It is the uncontroverted fact that within a short time after entry petitioners voluntarily amended upward to 20 cents an importation of the same merchandise, from the same manufacturer, which had been entered at a value of 11.12 cents. It appears that the order for the merchandise covered by the subsequent entry was accepted on the same day, to wit, August 27, 1946, as the entry here in question, and that exportation occurred within a 2-week period. This was sufficiently close in point of time to charge petitioners with notice of a change in value which might affect the entry in this case and to require further inquiry with respect thereto. Petitioners were not entitled to await notice from the appraiser that the entered values should be amended before taking any independent action. They were possessed *138of information which was calculated to create a doubt, and should, at the very least, have made further investigation.
It does not appear that they did. On the contrary, it is inferable from the testimony of the broker Kittleson, to the effect that he did not make any effort to amend the entry because he was satisfied with the value, that nothing else was done.
It is my opinion that the failure to amend the entry under the circumstances of this case casts a shadow over the bonafides of petitioners which has not been dispelled. As was stated in the case of United States v. Pennsylvania Salt Manufacturing Co., 26 C. C. P. A. (Customs) 232, C. A. D. 22:
It is, of course, true that the issue must be determined upon the question of intent at the time of entry, but, for the purpose of throwing light upon the matter of intent, the conduct of the petitioner in direct relation to the subject matter, before and subsequent to the entry, may be looked to. We have already recited the substance of what occurred before the entry and made allusion to the fact that no investigation as to dutiable value was made after entry, not even after the receipt of the second invoice, while the whole matter of appraisement was still open and the entry could have been amended. * * *
I do not regard as material herein the lifting of controls by the Office of Price Administration on November 10, 1946, for the reason that both of these shipments were exported from Cuba prior to said date. Inasmuch as these entries were appraised on the basis of export value, which the statute defines in part as “the market value or the price, at the time of exportation of such merchandise to the United States,” 1 events occurring subsequent to the time of exportation are without relevance.
I am not satisfied by the record in this case that petitioners have discharged their duty to enter the merchandise at its proper value. United States v. Balfour, Guthrie & Co., Ltd., 39 C. C. P. A. (Customs) 199, C. A. D. 487. Accordingly, I am of opinion that this petition should be denied.

 Section 402 (d), Tariff Act of 1930.